Citation Nr: 1418694	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  12-04 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an earlier effective date prior to August 5, 2010, for the grant of service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a December 2013 videoconference hearing before the undersigned Veterans Law Judge.  A complete transcript is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran filed a formal application for entitlement to service connection for type II diabetes mellitus associated with herbicide exposure received by the RO on August 5, 2010. 

2.  The RO granted service connection for type II diabetes mellitus associated with herbicide exposure with a 20 percent rating, effective August 5, 2010, the date of the Veteran's claim, in a September 2010 rating decision. 

3.  The claims file contains no informal or formal claims of service connection for type II diabetes mellitus associated with herbicide exposure prior to August 5, 2010.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 5, 2010 for the award of service connection for type II diabetes mellitus associated with herbicide exposure have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an effective date prior to August 5, 2010 for the grant of service connection for type II diabetes mellitus based on an inferred (or informal) claim for service-connected benefits filed on September 26, 2007.  Alternatively, the Veteran asserts that he attempted to file a claim for service connection for type II diabetes mellitus in August 2005, but the claim was lost.  Accordingly, the attempt to file should be considered as a basis for an earlier effective date.   The Board finds that the record does not include any communication from the Veteran or his representative received prior to the August 5, 2010 claim, which may reasonably be construed as an indication that he was seeking service connection for his type II diabetes mellitus.  

The effective date for an award of compensation for service-connected disability will be either (1) the date following separation from active service if the claim was filed within one year after separation, (2) the date VA receives the claim, or (3) the date that entitlement to the benefit arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Although a specific claim must be filed in order for VA benefits to be paid, VA liberally interprets what constitutes a claim.  38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  38 C.F.R. § 3.155(a).  Thus, it follows that (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing are the essential requirements of any claim, whether formal or informal.  38 C.F.R. 
§ 3.159(a)(3); Brokowski v. Shinseki, 23 Vet. App. 79, 84-85 (2009).  

VA is required to identify and act on informal claims for benefits, and must fully and sympathetically develop a veteran's claim to its optimum before reaching the claim on its merits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); Hodge v. West, 155 F.3d 1356, 1362-63 (Fed. Cir. 1998).  Upon receipt of an informal claim, VA is to provide the claimant an application form.  If the completed application form is received within one year after it was sent to the claimant, the claim will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

The successfulness of the Veteran's arguments and ultimately, the Veteran's claim, rests on the Veteran's intent.  On the face of the Veteran's formal September 2007 application, there is nothing to indicate the Veteran's intent to apply for service connection for type II diabetes mellitus.  The application requests service-connected compensation for Non-Hodgkin's Lymphoma associated with herbicide exposure, service-connected compensation for tinnitus, and an increased rating for bilateral hearing loss and compensation for a non-service connected pension.  The Veteran's claims at that time were clear and specific.   

The Board also reviewed the documents associated with the September 2007 claim.  Nowhere in these documents did the Veteran mention any present or future intent to apply for service-connected compensation for type II diabetes mellitus.  

The Veteran further contends that the Board should find an implied claim in a review of the medical evidence submitted with the September 2007 VA benefit application that demonstrate that the Veteran was diagnosed with type II diabetes mellitus; this medical evidence reviewed in combination of the Veteran's formal service connection claim due to herbicide exposure should provide a sufficient basis for an informal claim.  The Board disagrees.  

Treatment for any disability does not suggest an implied claim for service connection.  The Board reviewed the medical documentation from the VA Medical Center submitted with the claim.  These medical records demonstrate that the Veteran visited the VA Agent Orange Clinic in August 2005.  During the August 2005 visit, the Veteran was diagnosed with diabetes mellitus.  The Board finds that this visit alone does not constitute an informal claim.  Evidence of treatment at a VA medical center only demonstrates treatment for a condition and does not constitute an informal claim for service-connected disability compensation for the condition which treatment is sought.  See KL v. Brown, 5 Vet. App. 205, 208 (1993).  

The record must demonstrate a specific intent by the Veteran to apply for service-connected benefits related to the treated condition.  In this case, the record fails to show such intent.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  Further, while the evidence appears to suggest that the Veteran's type II diabetes mellitus may have existed prior to his claim, the Board notes that there is no provision in the law for awarding an earlier effective date based on the assertion that the disability existed before the Veteran filed the claim.  An exception in increased rating claims allows for an effective date earlier than the date of claim by up to one year, a rule inapplicable to claims for service connection.  Ross v. Peake, 21 Vet. App. 528, 533 (2008).

Alternatively, the Veteran asserts that he attempted to file a claim for service connection for type II diabetes mellitus in August 2005, but the claim was lost.  Accordingly, the attempt to file should be considered as a basis for an earlier effective date.  The Board notes that the Veteran made no contact with the VA close in time to this alleged application, which may have preserved an earlier date.  Such contacts would include calling the RO or writing a letter to the RO to obtain a status update of this alleged claim, or some other communication that would have demonstrated the Veteran's intent to file.  Ultimately, the Veteran's first intent to file a service connection claim for diabetes mellitus did not occur until his August 2010 application.  The record indicates no lost records or claims.

In conclusion, based on the evidence of record, an earlier effective date is precluded by law.  See 38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.401(b)(2)(i) 



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The resolution of the Veteran's appeal for an earlier effective date turns on the law as applied to the undisputed facts in the Veteran's claim regarding the date his claim was received and date his entitlement arose.  As this case turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claim.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132   (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

In addition to the VCAA, VA has duties when it holds a hearing.  The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the 2013 Board hearing, the undersigned Veterans Law Judge specifically addressed the criteria for an earlier effective date by asking the Veteran a series of questions to elicit information as to any contacts made with VA and any information provided that could be construed as an earlier application.  He was also asked questions to determine whether additional relevant evidence existed that had not been obtained.  There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

ORDER

An earlier effective date prior to August 5, 2010, for the grant of service-connection for type II diabetes mellitus associated with herbicide exposure, is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


